UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4734



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORI LEIGH DEMIAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-98-79)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Howard Mark Miller, MILLER & MARX, P.C., Norfolk, Virginia, for
Appellant. James Ashford Metcalfe, Assistant United States Attor-
ney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lori Leigh Demian appeals from her criminal conviction pursu-

ant to a guilty plea for possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g)(1) (1994).    We affirm.

     Demian raises only a Fourth Amendment challenge on appeal,

asserting that the district court erred in denying her motion to

suppress the firearm seized from her during an allegedly improper

search and seizure.    A defendant who voluntarily pleads guilty

waives federal consideration of allegations of antecedent consti-

tutional violations.   See Tollett v. Henderson, 411 U.S. 258, 266-

67 (1973).    We therefore find that Demian has waived her present

challenge.    Accordingly, we affirm her conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2